Case: 20-60641     Document: 00516220340         Page: 1     Date Filed: 02/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 28, 2022
                                  No. 20-60641                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Jaimy Arely Santos-Lopez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 985 987


    Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Jaimy Arely Santos-Lopez is a native and citizen of El Salvador. She
   petitions this court for review of the decision of the Board of Immigration
   Appeals (BIA) dismissing her appeal of the Immigration Judge’s (IJ) denial




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60641        Document: 00516220340             Page: 2      Date Filed: 02/28/2022




                                         No. 20-60641


   of her applications for asylum, withholding of removal, and protection under
   the Convention Against Torture (CAT).
           We review the decision of the BIA and will consider the IJ’s decision
   only to the extent it influenced the BIA’s decision. Vazquez-Guerra v.
   Garland, 7 F.4th 265, 268 (5th Cir. 2021), petition for cert. filed (U.S. Oct. 27,
   2021) (No. 21-632). We review questions of law de novo and factual findings
   for substantial evidence. Id. Under the substantial evidence standard, “[t]he
   [petitioner] has the burden of showing that the evidence is so compelling that
   no reasonable factfinder could reach a contrary conclusion.”                    Chen v.
   Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
           Santos-Lopez argues that the BIA erred in affirming the IJ’s
   determination that she is not entitled to asylum and withholding of removal
   based upon her persecution by the MS-13 gang for being a member of a
   particular social group consisting of family members of Jose Gilberto Plaron,
   who was a Salvadoran police officer. We need not resolve the question of
   whether the proposed particular social group is cognizable because the
   evidence does not compel a finding that there was a requisite nexus between
   the harm she suffered or feared and membership in that group. See Vazquez-
   Guerra, 7 F.4th at 268-69, 270-71. Although she testified that she was
   targeted because Plaron, her uncle, was a police officer, she also testified that
   the gang began to threaten her uncle and his family after a gang leader was
   shot and killed during a confrontation between the gang and the Salvadorian
   police. We have held that conduct driven by purely personal or criminal
   motives do not constitute persecution on account of a protected ground. See
   Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002). Without the
   required nexus, Santos-Lopez’s asylum claim fails. 1 See Shaikh v. Holder, 588


           1
             The IJ’s findings relating to past persecution, a well-founded fear of future
   persecution, and the government’s ability and willingness to protect Santos-Lopez, are not




                                               2
Case: 20-60641       Document: 00516220340            Page: 3      Date Filed: 02/28/2022




                                       No. 20-60641


   F.3d 861, 864 (5th Cir. 2009). Further, because she did not establish
   entitlement to asylum, she cannot meet the standard for withholding of
   removal. See Vazquez-Guerra, 7 F.4th at 271; Munoz-Granados v. Barr, 958
   F.3d 402, 408 (5th Cir. 2020); Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir.
   2006).
            To the extent argument is offered about Matter of A-C-A-A-, 28 I. &
   N. Dec. 84 (Att’y Gen. 2020), we lack jurisdiction to consider it because this
   argument was not made before the BIA and is unexhausted. See Gonzalez
   Hernandez v. Garland, 9 F.4th 278, 284-86 (5th Cir. 2021).
            Santos-Lopez also asserts that the BIA erred in affirming the IJ’s
   finding that she is not entitled to CAT protection. The record does not
   establish that it is more likely than not that she would be tortured if removed
   to El Salvador and that any Salvadoran public official knows who she is or
   would be willing to acquiesce in her torture. See 8 C.F.R. § 1208.16(c)(2);
   8 C.F.R. § 1208.18(a)(1); see also Tamara-Gomez v. Gonzales, 447 F.3d 343,
   350 (5th Cir. 2006). Therefore, the record evidence does not compel the
   conclusion that Santos-Lopez is eligible for CAT protection. See Ramirez-
   Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015); Wang v. Holder, 569 F.3d
   531, 537 (5th Cir. 2009).
            Accordingly, the petition for review is DENIED IN PART AND
   DISMISSED IN PART.




   before this court. See Enriquez-Gutierrez v. Holder, 612 F.3d 400, 407 (5th Cir. 2010)
   (explaining that this court “may usually only affirm the BIA on the basis of its stated
   rationale for ordering an alien removed from the United States”).




                                             3